Appeal by defendant from an order of the County Court, Kings County, dated April 25, 1960, denying without a hearing his coram nobis application to vacate a judgment of said court rendered May 6, 1957, convicting him of the crime of grand larceny in the first degree and sentencing him, as a second offender, to serve a term of 6 to 10 years. The application was made on the ground that in the course of a presentence investigation a probation officer had promised defendant that his sentence would be “vacated” if he arranged for restitution to the victim of the larceny, and that such promise was not called to the attention of the sentencing Judge. Order affirmed. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.